             Case 3-20-10341-cjf                           Doc 3      Filed 02/06/20 Entered 02/06/20 12:07:56                    Desc Main
                                                                      Document      Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT, WESTERN DISTRICT OF WISCONSIN
                                                            www.wiwb.uscourts.gov
                                           CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                          Original Plan
                                          Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                          Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

 DEBTOR:              Walter Ellis Patterson, III                     JOINT DEBTOR: Candace Makeda Patterson CASE NO.:
 SS#:         xxx-xx-6500                                             SS#: xxx-xx-3066
I.           NOTICES
             To Debtors:               Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended
                                       plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
                                       pursuant to Local Rules 3015-1, 3015-2, and 3015-3.
             To Creditors:             Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
                                       claim may be reduced, modified or eliminated.
             To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must
                             check one box on each line listed below in this section to state whether the plan includes any of the
                             following:
 The valuation of a secured claim, set out in Section III, which may result in a     Included                Not included
 partial payment or no payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security           Included                 Not included
 interest, set out in Section III
 Nonstandard provisions, set out in Section VIII                                     Included                 Not included
          TO ALL PARTIES:
          Unless otherwise provided for in this plan, the Trustee shall disburse payments in the following order: administrative
          expenses including trustee and attorney fees, secured claims, priority claims, general unsecured claims.
II.          PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
             A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
                trustee's fees beginning 30 days from the filing/conversion date. Debtor(s) will make payments by employer wage order,
                unless otherwise specified herein. The payments must be made for the Applicable Commitment Period, either 36 or 60
                months, or for a shorter period that is sufficient to pay allowed nonpriority unsecured claims in full.

                 1. $ 445.72 for 60 months;
             The total amount of estimated payments to the trustee: $26,743.20

             B. DEBTOR(S)' ATTORNEY'S FEE:                                        NONE          PRO BONO
 Total Fees: $4,000.00                                      Total Paid: $120.00                      Balance Due:    $3,880.00
 Payable                                                                                        )




III.         TREATMENT OF SECURED CLAIMS
             A. SECURED CLAIMS:                                      NONE
[Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 1       Creditor: UW Credit Union
         Address:PO Box 44963; Madison, Arrearage/Payoff on Petition Date                           $8837 to be paid at 6.5% interest, prorata
         WI 53705
                                                          Regular Payment
                                                          (Maintain)
 Account No.:                                     Account No:
                                                  xxxxxxxx6402

LF-31                                                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 3-20-10341-cjf                           Doc 3           Filed 02/06/20 Entered 02/06/20 12:07:56                        Desc Main
                                                                             Document      Page 2 of 3
                                                                                                                             Debtor(s): Walter Ellis Patterson, III
                                                                                                                        Candace Makeda Patterson Case number:
   Other:
     Real Property                                                                               Check one below for Real Property:
              Principal Residence                                                                  Escrow is included in the regular payments
              Other Real Property                                                                  The debtor(s) will pay     taxes insurance directly
   Address of Collateral:

      Personal Property/Vehicle
    Description of Collateral:  2014 Toyota Camry 126,000 miles
                                                 Based on NADA guide's clean retail value



               B. VALUATION OF COLLATERAL:       NONE
                  IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                  SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
                  UPON YOU PURSUANT TO BR 7004 AND LR 3015-1.
                      1.     REAL PROPERTY:                            NONE

                      2.     VEHICLE(S):                  NONE
   1.     Creditor: Wells Fargo Dealer                                  Value of Collateral:                                            Payment
                           Services                                                              $8,575.00
          Address:         PO Box 997517;                               Amount of Creditor's Lien:                   Total paid in plan:   $10,337.33
                           Sacramento, CA                                                               $12,105.
                           95899-7517                                                                   00
   Account No.:            xxxxxxxx8859                                 Interest Rate:          6.50%
   VIN:                                                                                                              Adequate Protection Payment: $100.00
   Description of Collateral:                                                                                        Equal Monthly Payment: Prorata
        2013 Buick La Crosse 91,000 miles
        Based on NADA guide's clean retail
        value
   Check one below:
      Claim incurred 910 days or more
   pre-petition
      Claim incurred less than 910 days
   pre-petition
                      3.     PERSONAL PROPERTY:                             NONE

               C. LIEN AVOIDANCE                              NONE

               D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall ot
                  receive a distribution from the Chapter 13 Trustee.
                            NONE
                            The debtor(s) elect to surrender to each secured creditor listed below the collateral that secures the creditor's claim.
                           The debtor(s) request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s)
                           and in rem and in personam as to any codebtor(s) as to these creditors.
                            Other:

E. DIRECT PAYMENTS:
                            NONE
                            The debtor(s) elect to make current payments directly to each secured creditor listed below. Nothing herein is
                           intended to terminate or abrogate the debtor(s)' state law contract rights.
          Name of Creditor                                      Account No.                             Description of Collateral (Address, Vehicle, etc.)
   1.     Home Point Financial                                  xxxxxxxxx7612                           4710 Hermsmeier Lane Madison, WI 53714 Dane
          Corporation                                                                                   County
                                                                                                        Fair market value based on most recent tax assessed
                                                                                                        value ($210,900) less 8% cost of sale
  IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §1322(a)(4)]
  Local Form 3015-1.1 12/01/2017                                                  Page 2 of 3
  Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 3-20-10341-cjf                           Doc 3           Filed 02/06/20 Entered 02/06/20 12:07:56                  Desc Main
                                                                           Document      Page 3 of 3
                                                                                                                      Debtor(s): Walter Ellis Patterson, III
                                                                                                                 Candace Makeda Patterson Case number:
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                   NONE

             B. PRIORITY TAX CLAIMS:                                    NONE
 Total Due:   $0.00                                                  Total Payment    $0.00
 Payable    0.00 /month

 Total Due:   $0.00                                                  Total Payment    $0.00
 Payable    0.00 /month


             C. DOMESTIC SUPPORT OBLIGATION(S):                                          NONE      CURRENT AND PAID OUTSIDE

             D. OTHER:                    NONE

V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
             A. Pay      Prorata                      /month
             Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
             B. If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
             C. SEPARATELY CLASSIFIED:                                   NONE

VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
             relief in this section shall not receive a distribution from the Chapter 13 Trustee.
                       NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                                          NONE
                       Debtor(s) will not provide tax returns unless requested any interested party pursuant to 11 U.S.C. §521.
VIII.        NON-STANDARD PLAN PROVISIONS:                                       NONE
                  Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
                 Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
             Despite language above, if the values of the secured claims are equal to or less than the value proposed to be paid in
             the plan, no motions to valuate will be filed.
                  Mortgage Modification Mediation

                   PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.
 /s/ Walter Ellis Patterson, III                      Debtor            January 20,           /s/ Candace Makeda         Joint Debtor    January 20,
                                                                        2020                  Patterson                                  2020
 Walter Ellis Patterson, III                                            Date                  Candace Makeda Patterson                   Date

 /s/ Mark A. Gauthier                                                                                 January 20, 2020
 Mark A. Gauthier 1077664                                                                             Date
 Attorney with permission to sign on Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.




Local Form 3015-1.1 12/01/2017                                                  Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
